Name: COMMISSION REGULATION (EC) No 3171/93 of 18 November 1993 fixing, for October 1993, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: financial institutions and credit;  agricultural policy;  beverages and sugar;  accounting
 Date Published: nan

 No L 284/8 Official Journal of the European Communities 19 . 11 . 93 COMMISSION REGULATION (EC) No 3171/93 of 18 November 1993 fixing, for October 1993 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1548/93 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (4), amended by Regulation (EEC) No 2627/93 (  *), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage ; whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for October 1993, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi ­ cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for October 1993 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4 . (2) OJ No L 154, 25. 6. 1993, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 159, 1 . 7. 1993, p. 94. 0 OJ No L 240 , 25. 9 . 1993, p. 19 . 19 . 11 . 93 Official Journal of the European Communities No L 284/9 ANNEX fixing, for October 1993, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 48,9922 9,34812 2,35418 7,98191 0,976426 2,65256 326,118 190,382 2 199,33 236,933 0,920969 Belgian and Luxembourg francs Danish kroner German marks French francs Irish punt Dutch guilders Greek drachmas Spanish pesetas Italian lire Portuguese escudos Pound sterling